DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


 Claims 11-15 and 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gensler (US 8289035).
Regarding claim 11, Gensler discloses a method comprising: treating a soil portion having a specific soil type with one or more of an amount of water or an amount of a fertilizer col. 12 ll. 17-23); measuring an amount of one or more salts (nitrate) in the soil portion in response to treating the soil portion (col. 12 ll. 24-28, 49-50, nitrate up take is measured daily); monitoring a time-dependent change in content of the one or more salts in the soil portion in response to measuring the amount of the one or more 
Regarding claim 12, Gensler discloses wherein measuring the amount of the one or more salts comprises measuring an amount of at least one of a nitrate, a phosphate, or potassium (col. 12 ll. 49-50).
Regarding claim 13, Gensler discloses wherein measuring the amount of the one or more salts comprises measuring an amount of at least one water soluble element present in the soil portion (col. 12 ll. 49-50, nitrate is soluble in water).
Regarding claim 14, Gensler discloses wherein measuring the amount of the one or more salts comprises probing a mixture of salts and water in the soil portion, yielding data indicative of a water-plus-salt content in the soil portion (claim 1 and claim 2).
Regarding claim 15, Gensler discloses wherein probing the mixture of salts and water in the soil portion comprises measuring an amount of the mixture at one or more depths in the soil portion (col. 10 ll. 5-7).
Regarding claim 17, Gensler discloses further comprising collecting data associated with a type of salt present in the amount of the one or more salts based at least on the information indicative of absorption of the one or more salts in the soil portion (col. 10, ll. 47-53).
Regarding claim 18, Gensler discloses further comprising supplying information indicative of absorption of a specific salt of the one or more salts in the soil portion (col. 12 ll. 49-51).
Regarding claim 19, Gensler discloses, wherein collecting the data associated with the type of salt present in the amount of the one or more salts comprises extracting an amount of salts and water with a probe placed at a predetermined depth in the soil portion (col. 12 ll. 49-51).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ivans (US 2006/0131442) in view of Pagano et al. (US 2002/0014539 henceforth Pagano).
Regarding claim 1, Ivan teaches a method comprising: accessing information indicative of a plurality of zones in a field (para. [0058], wherein each of the plurality of zones has an initial boundary and a terminal boundary (para [0041]; supplying water to 
Regarding claim 2, Ivans as modified by Pagano teaches the invention substantially as claimed and Ivans further teaches wherein supplying water to the movable irrigation apparatus comprises ascertaining that water capacity is available to the movable irrigation apparatus (para [0033]).
Regarding claim 3, Ivans as modified by Pagano teaches the invention substantially as claimed and Ivans further teaches wherein controlling the movable irrigation apparatus comprises ascertaining that water pressure is available to the movable irrigation apparatus (para [0069], [0071]).
Regarding claim 4, Ivans as modified by Pagano teaches the invention substantially as claimed and Ivans further teaches wherein controlling the movable irrigation apparatus comprises energizing the movable irrigation apparatus (para [0072]).
Regarding claim 5, Ivans as modified by Pagano teaches the invention substantially as claimed and Ivans further teaches wherein controlling the movable irrigation apparatus comprises activating a mechanism configured to move the movable irrigation apparatus in an initial direction (para.[0081]).
Regarding claim 6, Ivans as modified by Pagano teaches the invention substantially as claimed and Ivans further teaches wherein controlling the movable irrigation apparatus comprises ascertaining that the movable irrigation apparatus is positioned at the initial boundary of the zone (para. [0085]).
Regarding claim 7, Ivans as modified by Pagano teaches the invention substantially as claimed and Ivans further teaches wherein controlling the movable irrigation apparatus comprises controlling a center pivot ((Fig. 2G; para [0108], Center nozzle pivot, 264), and wherein the plurality of zones comprise a plurality of portions of a circle having a radius determined by the span width of the center pivot, and further wherein each of the plurality of portions are determined by the area bound by a circumference arc of the circle (para. [0041]), a first segment spanning from the origin of the circle to a first vertex of the circumference arc, and a second segment spanning from the origin of the circle to a second vertex of the circumference arc.
Regarding claim 8, Ivans as modified by Pagano teaches the invention substantially as claimed and Ivans further teaches ascertaining that a suitable amount 
Regarding claim 9, Ivans as modified by Pagano teaches the invention substantially as claimed and Ivans further teaches terminating irrigation in response to the ascertaining action indicating that the movable irrigation apparatus delivered the suitable amount of water (para. [0115]).
Regarding claim 10, Ivans as modified by Pagano teaches the invention substantially as claimed and Ivans further teaches controlling the movable irrigation apparatus to further irrigate the zone from a terminal boundary of the zone in response to the ascertaining action indicating that the movable irrigation apparatus does not deliver the suitable amount of water (para. [0120]).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gensler in view of Gensler (US 3967198 henceforth Gensler’198).
Regarding Claim 16, Gensler teaches the invention substantially as claimed but fails to teach wherein measuring the amount of the one or more salts further comprises subtracting a water content from the water-plus-salt content in the soil portion, yielding the amount of the one or more salts in the soil portion. However, Gensler teaches subtracting a water content from the water-plus-salt content in the soil portion, yielding the amount of the one or more salts in the soil portion (col. 1 ll. 33-37). It would have been obvious to one having ordinary skill in the art at the time the invention was made to compare the method of Gensler's invention with the method of Gensler ‘198's invention to increase the efficiency of the method.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gensler in view of McNabb et al. (US 5884224 henceforth McNabb).
Regarding Claim 20, Gensler discloses the invention substantially as claimed and further disclose a probe placed at a predetermined sub-surface region in the soil portion but fails to disclose wherein collecting the data associated with the type of salt present in the amount of the one or more salts comprises extracting an amount of salts and water with a plurality of probes placed at a predetermined sub-surface region in the soil portion. However, McNabb teaches a plurality of sensors collecting data associated with a soil-based nutrients (col. 12, ll. 20-29). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gensler’s system with a plurality of probes as taught by McNabb to precisely detect nutrients over large plots of land being cultivated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EBONY E EVANS/Primary Examiner, Art Unit 3647